DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 12, and 15 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Yukisada (US 20140224436).
Regarding claim 1, Yukisada teaches (figs. 1-4C) a sun-protection roller blind for a motor vehicle (1), with a flat roller blind body (11) and two guide bands (18) which extend along two edges (side edges fig. 3) of the roller blind body, wherein the guide bands consist of resin (paragraph 0032 lines 4-6) and the roller blind body is welded to the guide bands by weld seams (paragraph 0052 lines 3-6, welds have seams), wherein each of the weld seams extends over less than 50% of a width of the guide bands (fig. 4 clearly shows the attachment between the roller blind body and the guide band being less than 50% of the width of the guide bands), and the guide bands having a thickness. Yukisada does not teach the guide bands consisting of plastic, nor the guide bands having a thickness in a range from 250 μm to 500 μm. 
It is noted that the courts have held that a selection of known material based on its suitability for its intended use was held to be obvious. Therefore, the selection of a known material consisting of plastic as claimed would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use in Yukisada based on its suitability for use in a sun-protection roller blind due to the material properties of being cheap, lightweight, and durable. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
	It is also noted that the courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yukisada so that the guide bands having a thickness in a range from 250 μm to 500 μm. This alteration provides the predictable and expected results of an optimized or desired thickness providing enough strength to the assembly without being too bulky.
Regarding claim 3, although modified Yukisada does not teach that the guide bands consist of polyethylene terephthalate (PET), polybutylene terephthalate (PBT) or polycarbonate (PC), it is noted that the courts have held that that a selection of known material based on its suitability for its intended use it was held to be obvious. Therefore, the selection of a known material consisting of polyethylene terephthalate (PET), polybutylene terephthalate (PBT) or polycarbonate (PC) as claimed would have been obvious to one of ordinary skill in the art before the effective filing date to use in Yukisada based on its suitability for use in a sun-protection roller blind due to the material properties of being cheap, lightweight, and durable. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Regarding claim 4, although modified Yukisada teaches that a width of the weld seam extends over a proportion of the width of the guide bands (fig. 3), it is not explicitly taught that this proportion is in a range of 20 to 35% of the width of the guide bands. The examiner notes that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Yukisada so that the weld seam extends over 20 to 35% of the width of the guide bands. This alteration provides the predictable and expected result of optimizing its dimensions while providing an optimized or desired length of contact between the members. 
Regarding claim 6, modified Yukisada does not teach that the roller blind body consists of polyester.
The examiner notes that the courts have held that that a selection of known material based on its suitability for its intended use it was held to be obvious. Therefore, the selection of a known material consisting polyester for the blind body as claimed would have been obvious to one of ordinary skill in the art before the effective filing date to use in Yukisada based on its suitability for use in a sun-protection roller blind due to the material properties of being cheap, lightweight, and durable. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Regarding claim 7, modified Yukisada teaches (figs. 1-4C) a sliding roof system (fig. 1) with two guide rails (12) in which the guide bands (18) of the sun-protection roller blind are received.
Regarding claim 8, modified Yukisada teaches (figs. 1-4C) that the guide rails (12) have a C-shaped cross section (fig. 3).
Regarding claim 9, modified Yukisada teaches (figs. 1-4C) that the roller blind body (11) does not come into contact with an inside (surface 32) of the guide rails (12).
Regarding claim 10, modified Yukisada teaches (figs. 1-4C) that the edges (side edges in fig. 3) of the roller blind body (11) lie against the inside (30) of the guide rails (12).
Regarding claim 12, modified Yukisada teaches (figs. 1-4C) that the guide rails (12) are made of metal (paragraph 0028 lines 1-2), and the sun-protection roller blind lies directly against the guide rails (the roller blind body 11 lies against the inside of the guide rails as shown in fig. 3).
Regarding claim 15, modified Yukisada teaches (figs. 1-4C) that the guide rails are made of aluminum (paragraph 0028 lines 1-2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yukisada (US 20140224436) as applied to claim 1, in view of  Van Boxtel (US 20160257184).
	Regarding claim 2, modified Yukisada does not teach that the guide bands consist of a polyester material.
	Van Boxtel teaches a sunshade assembly with guide bands that consist of a polyester material (paragraph 0029 lines 10-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yukisada so that the guide bands consist of a polyester material. This alteration provides the predictable and expected result of using a material that is cheap, and durable
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yukisada (US 20140224436) as applied to claim 1, in view of Nichter (US 6079607).
Regarding claims 13-14, although modified Yukisada teaches a method for producing a sun-protection roller blind (the blind in fig. 1), wherein the roller blind body is welded to the guide bands (paragraph 0052 lines 3-6), Yukisada is silent on the weld being by means of ultrasound or by means of a stamp where the welding temperature lies in the range of from 250*C to 300*C.
	Nichter teaches an ultrasonic weld between two components where the welding temperature is 250 degrees C (column 1 lines 16-39). It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify Yukisada by have the weld be ultrasonic and with a welding temperature of 250 degrees C. This alteration provides the predictable and expected result of a stronger connection between the blind body and the guide bands.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Yukisada does not disclose a roller blind with guide bands that are made of plastic and have a thickness in the range of from 250 pm to 500 pm. Thus, the subject matter of amended claim 1 is not anticipated by Yukisada. Further, Applicant submits that the claimed invention including these features is neither disclosed nor suggested by the cited prior art.”
	The examiner concedes that Yukisada does not explicitly disclose that the guide bands that are made of plastic and have a thickness in the range of from 250 μm to 500 μm. The examiner notes that these limitations are taught by the modifications to Yukisada as stated in the claim 1 rejection above.
	The applicant argues that “the Office Action states that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In this case, dimensions are not the only difference. Moreover, the dimensions result in the device performing differently than the prior art. 
As discussed in Applicant's specification, the inventors found that guide bands having a thickness in the range of from 250 pm to 500 pm represents a good compromise between strength on the one hand and small dimensions in the rolled-up state on the other hand. (Specification as published at para. 0013.) Also, the plastic guide bands were found to advantageously slide in the guide rails with a low level of friction and low noise. (Specification as published at para. 0015, 0018, 0035, 0047.)”
	The examiner notes the modifications to Yukisada as found in claim 1 above, teach all the limitations as claimed, and that the modifications would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Changing the material to plastic would have been obvious because of its use in a sun-protection roller blind due to the material properties of being cheap, lightweight, and durable. Having the thickness be within the claimed range provides an optimized or desired thickness providing enough strength to the assembly without being too bulky.
	The applicant argues that “a person skilled in the art would not be motivated to modify the teachings to arrive at the claimed invention. In particular, one skilled in the art would not consider designing the roller blind of Yukisada with guide bands made of plastic and with a thickness in the range of 250pm to 500pm. In Yukisada, the weight of the guide tape is used to provide the angle ON between the guide tape and the roller blind body (see para. [0033]). Thus, Yukisada teaches to use a comparatively massive and thus thick guide tape to reliably ensure the function of the roller blind. The guide tape in Yukisada performs differently and actually teaches away from using such a thin and light guide band made of plastic as in amended claim 1.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, changing the material to plastic would have been obvious because of its use in a sun-protection roller blind due to the material properties of being cheap, lightweight, and durable. Having the thickness be within the claimed range provides an optimized or desired thickness providing enough strength to the assembly without being too bulky.
The examiner also notes that although the weight of the guide tape is used to provide an angle “theta” between the guide tape and the roller blind body as shown in figs. 4a-c, Yukisada does not require the guide tape to be “comparatively massive and this thick” as argued in order to “reliably ensure the function of the roller blind”. The examiner notes that even a “thin and light guide band made of plastic as in amended claim 1” would have mass that would cause the guide tape to form an angle “theta” with the roller blind body.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634